Pursuant to Ind. Appellate Rule 65(D),
                                                                    Jun 25 2013, 6:03 am
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                             ATTORNEYS FOR APPELLEE:

WILLIAM BYER, JR.                                   GREGORY F. ZOELLER
Byer & Byer                                         Attorney General of Indiana
Anderson, Indiana
                                                    CHANDRA K. HEIN
                                                    Deputy Attorney General
                                                    Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

CORNELIOUS ELLIOTT,                                 )
                                                    )
       Appellant-Defendant,                         )
                                                    )
               vs.                                  )      No. 48A02-1212-CR-1006
                                                    )
STATE OF INDIANA,                                   )
                                                    )
       Appellee-Plaintiff.                          )


                     APPEAL FROM THE MADISON CIRCUIT COURT
                          The Honorable Dennis Carroll, Judge
                             Cause No. 48C01-1101-FC-93



                                          June 25, 2013


                MEMORANDUM DECISION - NOT FOR PUBLICATION


BRADFORD, Judge
       On March 5, 2012, Appellant-Defendant Cornelious D. Elliott was placed on

probation after he pled guilty to one count of Class D felony strangulation. Elliott was

subsequently alleged to have violated the terms of his probation. Following a probation

revocation hearing, the trial court found that Elliott had violated the terms of his probation by

committing the criminal act of resisting law enforcement, failing to verify his employment,

failing to complete an anger management treatment program, and failing to pay certain costs

and fees. On appeal, Elliott claims that the evidence presented during the probation

revocation hearing was insufficient to sustain the trial court’s determination that he violated

the terms of his probation. Concluding otherwise, we affirm.

                        FACTS AND PROCEDURAL HISTORY

       On January 14, 2011, the State charged Elliott with one count of Class C felony

battery resulting in bodily injury and one count of Class D felony strangulation. On February

6, 2012, Elliott pled guilty to the strangulation count. In exchange for Elliott’s guilty plea,

the State agreed to dismiss the battery count and to recommend that the executed portion of

his sentence be limited to time served. The trial court accepted Elliott’s guilty plea and, on

March 5, 2012, sentenced Elliott to 1095 days with 430 days executed and 665 days

suspended to probation.

       On July 12, 2012, Anderson Police Officer Douglas Rolfs received a report from

Mercedes Allen that Elliot had entered her residence without permission; ignored several

requests that he leave; knocked her to the ground; pulled her hair, causing her pain; and taken

a pair of athletic shoes and a box of diapers. After receiving Allen’s report, police attempted,

                                               2
but were unable, to locate Elliott. A warrant was subsequently issued for Elliott’s arrest.

           On August 31, 2012, Anderson Police Sargent Steve Denny was on patrol when he

drove past and saw Elliott walking northbound. Sargent Denny was aware that there was an

active warrant for Elliott’s arrest, so he turned his marked police cruiser around and

approached Elliott. Sargent Denny followed as Elliott turned to walk eastbound down an

alley. Once Sargent Denny got to within fifteen or twenty feet of Elliott, he yelled

“Cornelious, stop.” Tr. p. 47. Elliott then turned and looked at Sargent Denny before he

“took off running.” Tr. p. 47. Officers subsequently attempted, but were unable, to locate

Elliott.

           On or about October 8, 2012, the Madison County Probation Office filed a notice of

Violation of Probation, in which it alleged that Elliott had violated the terms of his probation

by committing a number of new criminal offenses, including battery, residential entry, theft,

and resisting law enforcement; failing to complete an anger management treatment program;

failing to maintain and verify employment; failing to pay certain costs and fees; and failing to

pay child support. The trial court conducted a probation revocation hearing on November 19,

2012. During the probation revocation hearing, Officer Rolfs testified about the report made

by Allen concerning the events that allegedly took place on July 12, 2012. Allen testified and

recanted her claims that Elliott had entered her home, battered her, and stole from her.

Sargent Denny also testified about his interactions with Elliott on August 31, 2012.

           At the conclusion of the hearing, the trial court found that Elliott had violated the

terms of his probation by committing the new offense of resisting law enforcement, failing to

                                                 3
verify his employment, failing to pay certain costs and fees, and failing to complete an anger

management treatment program.1 In light of these violations, the trial court found that Elliott

was “not a good candidate for probation.” Tr. p. 79. The trial court revoked Elliott’s

probation and ordered that he serve his previously-suspended 665-day sentence. This appeal

follows.

                                  DISCUSSION AND DECISION

       Elliott contends that the evidence presented during the probation revocation hearing

was insufficient to sustain the trial court’s determination that he violated the terms of his

probation.

              Probation is a matter of grace left to trial court discretion, not a right to
       which a criminal defendant is entitled. The trial court determines the
       conditions of probation and may revoke probation if the conditions are
       violated. Once a trial court has exercised its grace by ordering probation rather
       than incarceration, the judge should have considerable leeway in deciding how
       to proceed. If this discretion were not afforded to trial courts and sentences
       were scrutinized too severely on appeal, trial judges might be less inclined to
       order probation to future defendants. Accordingly, a trial court’s sentencing
       decisions for probation violations are reviewable using the abuse of discretion
       standard. An abuse of discretion occurs where the decision is clearly against
       the logic and effect of the facts and circumstances.

Prewitt v. State, 878 N.E.2d 184, 188 (Ind. 2007) (citations and quotation marks omitted).

                A probation revocation hearing is in the nature of a civil proceeding.
       Therefore, an alleged violation of probation only has to be proven by a
       preponderance of the evidence. When we review the determination that a
       probation violation has occurred, we neither reweigh the evidence nor reassess
       witness credibility. Instead, we look at the evidence most favorable to the
       [trial] court’s judgment and determine whether there is substantial evidence of
       probative value supporting revocation. If so we will affirm.


       1
           The trial court made no findings regarding the battery, residential entry, and theft charges.
                                                       4
Whatley v. State, 847 N.E.2d 1007, 1010 (Ind. Ct. App. 2006) (citations and quotations

omitted).

       Indiana Code section 35-38-2-3 provides, in relevant part, as follows:

       (a) The court may revoke a person’s probation if:
                (1) the person has violated a condition of probation during the
                probationary period;
                                               ****
       (g) If the court finds that the person has violated a condition at any time before
       termination of the period, and the petition to revoke is filed within the
       probationary period, the court may impose one (1) or more of the following
       sanctions:
                (1) Continue the person on probation, with or without modifying or
                enlarging the conditions.
                (2) Extend the person’s probationary period for not more than one (1)
                year beyond the original probationary period.
                (3) Order execution of all or part of the sentence that was suspended
                at the time of initial sentencing.

The violation of a single condition of probation is sufficient to revoke probation. Wilson v.

State, 708 N.E.2d 32, 34 (Ind. Ct. App. 1999). Moreover, when the alleged probation

violation is the commission of a new crime, the State does not need to show that the

probationer was convicted of a new crime. Whatley, 847 N.E.2d at 1010. The trial court

need only find that the evidence establishes beyond a preponderance of the evidence that the

defendant violated a criminal law. Heaton v. State, 984 N.E.2d 614, 617 (Ind. 2013).

       Here, the trial court found that Elliott violated the terms of his probation by

committing a new criminal offense, failing to verify his employment, failing to complete an

anger management treatment program, and failing to pay certain costs and fees. With respect

to Elliott’s commission of a new criminal offense, the trial court found and the record


                                               5
established that on August 31, 2012, Elliott committed the offense of resisting law

enforcement.    “A person who knowingly or intentionally: … (3) flees from a law

enforcement officer after the officer has, by visible or audible means, … identified himself or

herself and ordered the person to stop; commits resisting law enforcement.” Ind. Code § 35-

44.1-3-1.

       In finding that the evidence was sufficient to prove by a preponderance of the

evidence that Elliott resisted law enforcement, the trial court considered the testimony of

Sargent Denny and Elliott. Sargent Denny testified that on the date in question, he was aware

that there was an active warrant out for Elliott’s arrest. While on patrol, Sargent Denny saw

Elliott walking northbound. Upon seeing Elliott, Sargent Denny turned his marked police

cruiser around, pulled his cruiser within fifteen to twenty feet of Elliott, and audibly

instructed Elliott to stop. Elliott then turned and “looked right at” Sargent Denny before he

“took off running.” Tr. p. 47.

       For his part, Elliott admitted that he ran from Sargent Denny but claimed that he did

not hear Sargent Denny tell him to stop. The trial court, however, stated that it believed

Sargent Denny’s testimony regarding his interaction with Elliott to be more credible than

Elliott’s version of his interaction with Sargent Denny. Elliott’s act of turning around and

looking at Sargent Denny immediately after Sargent Denny instructed Elliott to stop supports

the reasonable inference that Elliott heard Sargent Denny’s command. Further, in admitting

that he ran from Sargent Denny, Elliott did not show remorse and even indicated that he

would likely run from police again in the future. Specifically, Elliott stated “I am guilty [of]

                                               6
running from the police, yes I did run from him. [Would] I do it again? I probably would if I

had another warrant.” Tr. pp. 72-73.

       Upon review, we conclude that Sargent Denny’s testimony, coupled with Elliott’s

admission that he was guilty of running from the police, demonstrates by a preponderance of

the evidence that Elliott committed the offense of resisting law enforcement on August 31,

2012. Because the violation of even a single condition of one’s probation is sufficient to

revoke probation, we need not consider whether the State sufficiently proved the remaining

probation violations. See Wilson, 708 N.E.2d at 34 (providing that the violation of even a

single condition is sufficient to revoke probation).

       Furthermore, even though we need not determine whether the evidence is sufficient to

sustain the trial court’s determination that Elliott also violated the terms of his probation by

failing to verify his employment, complete an anger management treatment program, and pay

certain costs and fees, we note that Elliott admitted that he committed these violations during

the probation revocation hearing. On appeal, Elliott merely claims that his violation of these

terms was a result of Allen’s act of making allegedly false accusations against him and, as a

result, the violation of these terms should not be held against him. We disagree. The record

demonstrates that Elliott chose to violate each of the above-stated terms, knowing that any

violation could result in the revocation of his probation.

       The judgment of the trial court is affirmed.

RILEY, J., and BROWN, J., concur.



                                               7
8